ORDER
JOSEPH M. BARRY of HOBOKEN, who was admitted to the bar of this State in 1965, having pleaded guilty in the United States District Court for the District of New Jersey to four counts of making illegal payments concerning programs receiving federal funds, in violation of 18 U.S.C.A. 666(a)(2) and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), JOSEPH M. BARRY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOSEPH M. BARRY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*292ORDERED that JOSEPH M. BARRY be restrained and enjoined from practicing law during the period of his suspension.